Response to Arguments
Applicant’s arguments, see the remarks, filed 23 March 2022, with respect to claims 1 and 71 have been fully considered and are persuasive.  The rejections of claims has been withdrawn. 
Allowable Subject Matter
The prior art fails to anticipate or render obvious the cumulative limitations of instant claims 1 and 71, with particular attention drawn towards the limitations of “wherein the first metal finish and the second metal finish are different whereby the work piece has multiple different external appearances; wherein the first and second circuits are separate circuits that are defined at the same time, and the currents applied via the first and second circuits are separate currents from separate power sources, wherein the first circuit includes a first cathode and a first power source, and the second circuit includes a second cathode and a second power source, where the first and second cathodes are different and the first and second power sources are different, thereby defining the separate first and second circuits; wherein the currents applied via the first and second circuits are applied simultaneously to the first and second segments such that at least one of the first plurality of metal layers and at least one of the second plurality of metal layers are deposited on the work piece at the same time; wherein the first and second segments of the front side of the workpiece have a non-planar curvature.” And “wherein the first metal finish the second metal finish have the same base metal; wherein the first and second circuits are separate circuits, wherein the first circuit includes the first segment at the same time that the second circuit includes the second segment; wherein the currents applied via the first and second circuits are separate isolated currents and are applied simultaneously via the first and second circuits, respectively, to create at least one layer of the first and second metal finish simultaneously, wherein the work piece is one of multiple work pieces having electrically isolated first and second segments, wherein each of the multiple work pieces are held by a plating tool having a plating rack and multiple current pathways, the multiple current pathways including the first circuit and the second circuit, wherein each of the first segments of the multiple work pieces are connected to the first circuit and each of the second segments are connected to the second circuit; wherein the multiple work pieces and the plating rack are separate, and each of the multiple work pieces are molded separately and, following each of the work pieces being molded separately, each of the multiple work pieces are attached to the plating rack.”
The most relevant prior art is deemed to be previously cited Phu, Hao, Reeder, Yoshida, and Yasuhara which fails to properly anticipate or render obvious the cumulative limitations as disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795